Name: Council Decision (EU) 2016/783 of 12 May 2016 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (Budget Line 12.02.01)
 Type: Decision
 Subject Matter: international affairs;  EU finance;  European construction;  financial institutions and credit
 Date Published: 2016-05-20

 20.5.2016 EN Official Journal of the European Union L 131/66 COUNCIL DECISION (EU) 2016/783 of 12 May 2016 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (Budget Line 12.02.01) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114 in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Protocol 31 to the EEA Agreement (Protocol 31). (3) Protocol 31 contains provisions on cooperation in specific fields outside the four freedoms. (4) It is appropriate to continue the cooperation of the Contracting Parties to the EEA Agreement in Union actions funded from the general budget of the European Union regarding the implementation and development of the single market for financial services. (5) Protocol 31 should therefore be amended in order to allow for this extended cooperation to continue beyond 31 December 2015. (6) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on the Union's behalf, within the EEA Joint Committee on the proposed amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms, shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 May 2016. For the Council The President F. MOGHERINI (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2016 of ¦ amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Articles 86 and 98 thereof, Whereas: (1) It is appropriate to continue the cooperation of the Contracting Parties to the EEA Agreement in Union actions funded from the general budget of the European Union regarding the implementation and development of the single market for financial services. (2) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2016, HAS ADOPTED THIS DECISION: Article 1 Article 7 of Protocol 31 to the EEA Agreement shall be amended as follows: 1. In paragraphs 3 and 4, the words paragraphs 5 to [11] are replaced by the words this Article. 2. The following paragraph is added: 12. The EFTA States shall, as from 1 January 2016, participate in the Union actions related to the following budget line, entered into the general budget of the European Union for the financial year 2016:  Budget line 12 02 01: Implementation and development of the single market for financial services.. Article 2 This Decision shall enter into force on the day following the last notification under Article 103(1) of the EEA Agreement (*). It shall apply from 1 January 2016. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (*) [No constitutional requirements indicated.] [Constitutional requirements indicated.]